PER CURIAM.
Upon the authority of Hall v. People of the State of California (C.C.A.9) 79 F.(2d) 132, and cases there cited, the order herein appealed from is reversed and this case is remanded to the District Court with directions to dismiss the application for habeas corpus, without prejudice to any right of appellee to apply to any state court of the state of Washington for habeas corpus or for such other writ, remedy or relief as in such state court may be available; mandate to issue forthwith.